Opinion of the Court, delivered by
Tompkins, Judge.
Mass sued Brown before a justice of the • peace, and obtained a judgment: from this judgment, Brown appealed to the circuit court; and that court deciding in favor of Brown, Mass appealed to this court.
On the trial of the cause in tjie circuit court, the appellant, Mass, gave iu evidence a promissory note, made to *306by Brown, the Appellee. Brown introduced as evidence against this note, a transcript from the docket of a justice of the peace, by which it appears, that sometime before the commencement of this action before the justice of the peace,. Mass had instituted an action before the same justiCe on this same note, for $100, and on another for $50; that on the day ot trial m that cause, the defendant asked, an(^ obtained a separate trial on the note of $100; and that judgment was given against the plaintiff on the ndte for $100; and the cause was continued as to the note for $50.
Where suit before a jus-peace^on'two notes, both m same plaintiff, and against the same defendant, and ted denotes-ceed the juris-justice, hehas to° make twlf cases of the actio%USnor°f has he any authority to give judgment note^and*continue the other note.^16
On (his evidence, the circuit court decided against the ° claim of Mass, on the note for $100, and gave judgment ^or defendant, Brown.
It seems to me very plain, that when Mass instituted his first suit agaipst Brown, on the two notes'for $100, and for $^0, ^at ^ie just*ce no authority to make two cases of the one action; and consequently that his judgment against the plaintiff, Mass, on the note for $100, was entirely void, ancj that the transcript of such judgment, ought not to have . . f ' ° ° . . been received m evidence by the circuit court. 'I he plam-Mass, could not appeal from a judgment on half of his demands; and Brown must not be permitted to profit by Eis own- wrongful act, and the blunder of the j ustice.
The judgment of the circuit courtis, therefore, reversed, and the cause will be remanded to the circuit court, to be proceeded in agreeably to this opinion.
As the Transcript offered in evidence, showed that no final disposition had been made of the cause, and for ought that appeared, the cause was still pending, the record was improperly admitted in evidence.. W. SCOTT.